Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 03/19/21 is acknowledged.

3.	Claims 14-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/19/21.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

NON-PRIOR ART REJECTION

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claims 3-4 are indefinite because 'the support molecule' lacks proper antecedent basis.  Correction is required.

B)	Claim 8 is indefinite because 'the duplex stabilizing modification' lacks proper antecedent basis.  Correction is required.

ALLOWABLE CLAIMS

6.	Claims 1-2, 5-7, 9-13, and 20 are allowable.  Claims 3-4 and 8 are free of the prior art, but are rejected for another reason.  Independent claims 1 and 13 require the use of a limiting concentration of a blocking oligonucleotide tethered to a solid support, wherein the blocking oligonucleotide is non-extendable by a polymerase and is complementary to the proximal single-stranded loop region of a circular joint molecule, thus enabling capture of the circular joint molecule and blockage of the proximal single-stranded loop region from extension/sequencing reactions.  Independent claim 20 is drawn to a composition requiring such a blocking oligonucleotide hybridized to the proximal single-stranded loop region of such a circular joint molecule.  No prior art has been found but not the use of such a blocking oligonucleotide such that sequencing proceeds only from one end.  Olsen et al. (US 2015/0031024) and Tsavachidou (US 2017/0037465) are made of record by the examiner as references of interest.

CONCLUSION

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/05/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637